Citation Nr: 1431525	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  01-06 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in which the RO denied the benefit sought on appeal.  

In an April 2003 decision, the Board reopened and remanded the claim for additional development.  By decision dated August 2005, the Board denied service connection for a low back disability.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court), which, by Order dated January 2007, granted a Joint Motion for Remand (JMR) thereby vacating the April 2003 Board decision and remanding the claim for additional development.    In June 2007, the Board remanded the claim for development consistent with the JMR, after which it again denied the claim in October 2009.  The Court then set aside the October 2009 Board decision by way of its June 2011 Memorandum Decision.  In November 2011, the Board again remanded the claim for action in accordance with the Court's decision.  Thereafter by a decision in October 2012, the Board denied the claim; however, in a January 2014 Order, the Court remanded that decision back to the Board for development consistent with a JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2014 JMR that was granted by the Court, the parties agreed that the Board did not provide adequate statement of reasons and bases to support its denial of the Veteran's claim for service connection for a low back disability, because, in pertinent part, the March 2005 VA examination report relied upon in deciding the Veteran's claim was inadequate for adjudication purposes.  The parties found that the VA examiner's opinion was unclear as to whether the low back disability was due to the claimed in-service injury, in that the examiner stated that it was at least as likely as not that the Veteran's back condition was age-related rather than secondary to the service-connected injury.  The parties determined that the language used by the examiner suggested a "50/50 chance" that the low back disorder could be due to either aging or the in-service injury.  It was also noted the VA examiner failed to comply with the April 2003 Board remand instructions because he did not acknowledge or discuss a service record dated in January 1954 that noted that the Veteran had been placed on a temporary profile starting in January 1954 due to low back pain.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds it necessary to remand this case for an additional examination in order to fully and fairly address the merits of the Veteran's claim.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The AOJ should also request that the Veteran provide any outstanding private medical records or authorize VA to obtain the records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his back disability.  After securing the necessary release, the RO should request any relevant records identified that are not duplicates of those already of record.  In addition, ongoing VA treatment records dating since December 2011 should also be obtained.

2.  Following completion of the above, schedule the Veteran for a VA spine examination.  The claims file must be reviewed by the examiner.  All indicated tests and studies should be performed, and the results reported.  After examining the Veteran and reviewing the claims file, the examiner should clearly identify the low back disability(ies) found.  

For any low back disability that is found to be present, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed condition arose during service or is etiologically related to the Veteran's service, to include the reported back injury therein as indicated by a temporary profile starting in January 1954 due to low back pain.  The examiner must explain the reasons for the conclusion reached.  

The examiner is advised that the Veteran's service treatment records are unavailable for review and the absence of these records is not persuasive evidence that the Veteran did not injure his low back in service.  

If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

